NAUGHTON, Judge,
concurring in result:
I agree with the result reached by Judge Felder, affirming the findings and sentence, but prefer to put my reasoning on a somewhat different footing. Under Military Rule of Evidence 103(a)(1), the lack of objection by trial defense counsel to the evidence of his client’s prior acts of misconduct results in a failure to preserve that issue for appellate review. Nevertheless, Rule 103(d) provides that even if the error was not brought to the attention of the military judge, we may take notice of “plain errors that materially prejudice substantial rights.” Even so, but for the divergent views of Senior Judge Wold and Judge Felder, I would not dwell on the questions of whether or how the military judge should have admitted the evidence of the prior assaults on appellant’s infant son for I am convinced that this evidence was properly admissible under Military Rules of Evidence 404(b) and 403.1
Under Rule 404(b), evidence of uncharged misconduct is admissible to prove, inter alia, intent or the absence of accident. This rule is not exclusionary, and allows admission of uncharged wrongs unless they are introduced solely to prove a defendant’s criminal disposition. United States v. Nolan, 551 F.2d 266, 271 (10th Cir.), cert. denied, 434 U.S. 904, 98 S.Ct. 302, 54 L.Ed.2d 191 (1977); see generally United States v. Beechum, 582 F.2d 898 (5th Cir.1978) (en banc), cert. denied, 440 U.S. 920, 99 S.Ct. 1244, 59 L.Ed.2d 472 (1979). There is also a requirement that “this evidence must be substantially similar and near in time to the offense charged, must be in issue, and must have more probative value than prejudicial impact.” United States v. McFayden-Snider, 552 F.2d 1178, 1183 (6th Cir.1977) (quoting United States v. Largent, 545 F.2d 1039, 1043 (6th Cir.1976), cert. denied, 429 U.S. 1098, 97 S.Ct. 1117, 51 L.Ed.2d 546 (1977)).2
The admissibility of evidence of other crimes, wrongs, or acts to establish intent and an absence of mistake or accident is well-established, particularily in child abuse cases. United States v. Woods, 484 F.2d 127 (4th Cir.1973), cert. denied, 415 U.S. 979, 94 S.Ct. 1566, 39 L.Ed.2d 875 (1974).3 In Woods the defendant was convicted for the murder of her eight-month-old son. At trial the prosecution introduced evidence of *663the defendant’s prior assaults on her son as well as her assaults against her nine other foster children. In holding that evidence of the prior injuries (i.e., other crimes evidence under Rule 404(b)) was admissible, the court stated:
We think also that when the crime is one of infanticide or child abuse, evidence of repeated incidents is especially relevant because it may be the only evidence to prove the crime. A child of the age of Paul and of the others about whom evidence was received is a helpless, defenseless unit of human life. Such a child is too young, if he survives, to relate the facts concerning the attempt on his life, and too young, if he does not survive, to have exerted enough resistance that the marks of his cause of death will have survived him. Absent the fortuitous presence of an eyewitness, infanticide or child abuse by suffocation would largely go unpunished.
Id. at 133 (citation omitted).
In the typical child abuse case, the child has been abused on more than one occasion. Indeed, the incident which results in an accused’s charge of child abuse is “only one of a series of abuses against the child.” Plaine, Evidentiary Problems in Child Abuse Prosecutions, 63 Geo.L.J. 257, 258 (1974). In addition, the child abuse incident occurs in the privacy of the home against an essentially non-verbal child, making the availability of direct evidence very rare. Id.; see also People v. Henson, 33 N.Y.2d 63, 349 N.Y.S.2d 657, 304 N.E.2d 358 (1973). Consequently, the government must prove its case, if at all, with circumstantial evidence amidst a background of a pattern of abuse. This has led courts to rule that “pattern of abuse” evidence is relevant to prove something other than the defendant’s mere propensity to commit the crime charged, i.e., such evidence is relevant in child abuse cases to prove intent or absence of accident. See Woods, supra; see also United States v. Colvin, 614 F.2d 44 (5th Cir.), cert. denied, 446 U.S. 945, 100 S.Ct. 2174, 64 L.Ed.2d 802 (1980); Ashford v. State, 603 P.2d 1162 (Okla.Crim.App.1979). This is a very rational approach in light of the nature of child abuse crimes and the necessity for using such evidence is apparent. Without the evidence, the members see only the one injury that gives rise to the charge of child abuse and could come to the probable conclusion that this injury was the result of accident. Conversely, with the evidence, the members can better determine whether the injury giving rise to the charge of child abuse was intentional rather than accidental.
The evidence of appellant’s prior assaults on her son became admissible to show intent and lack of accident. The evidence was relevant, clear, and convincing. Also, there is a similarity and connection in this case between the prior acts and the offense charged, which is sufficient to allow admission of the evidence in question.4 The prior assaults and the charged offense have in common their violent nature and the victim. I am not persuaded by Senior Judge Wold’s reasoning that because blunt force was used in this instance, and appellant had not used such force when she placed her son in boiling water or whipped him with a cord in the preceding assaults, the prior acts are too dissimilar to be admissible.5 The continuing pattern of appellant’s physical *664abuse of her infant son occurred from approximately mid-1982 to July 1983, that is just four months before the charged offense. I believe such evidence was directly probative in establishing the specific intent required of appellant to commit the charged offense and an absence of accident.
Senior Judge Wold also asserts that since appellant was charged with inflicting traumatic injuries to her son’s head, the evidence in question really does nothing to carry the government’s legitimate burden with respect to intent. Senior Judge Wold goes on to suggest that the government’s uncontroverted evidence about the nature of the victim’s injuries and the degree of force required to inflict them took the element of intent out of contention in this case. No matter how attractive this suggestion may appear, the government is entitled to establish appellant’s specific intent in order to prove the charged offense beyond a reasonable doubt. See United States v. Weidman, 572 F.2d 1199, 1202 (7th Cir.), cert. denied, 439 U.S. 821, 99 S.Ct. 87, 58 L.Ed.2d 113 (1978). Consequently, “[ijntent is never merely a ‘formal issue’ when the defendant is charged with a specific intent crime.” United States v. Liefer, 778 F.2d 1236, 1242 (7th Cir.1985); United States v. Shackleford, 738 F.2d 776, 781 (7th Cir.1984). In this case, the evidence of prior injuries was admitted to prove appellant’s intent to inflict grievous bodily harm.6 But this stated ground does not constitute the exclusive basis which could justify admission of the evidence. Criminal intent is the most expansive identified exception to Rule 404(b) and often overlaps with another identified exception, absence of accident.7 Although accident usually appears as an affirmative defense, in this case it was necessary for the government to prove the absence of accident as part of its prima facie case in order prove appellant’s criminal intent.8 Having only circumstantial evidence at its disposal, the government met its burden through medical testimony establishing that from the nature and frequency of their occurrence, the earlier injuries were not derived from an accidental cause, but were intentionally inflicted. Cf. United States v. Peterson, 20 M.J. 806, 812-13 (N.M.C.M.R.1985). Thus, the evidence of prior injuries in this case was relevant to issues other than the appellant’s propensity to commit the charged offense.
Of course, even if relevant, evidence may be excluded if the danger of unfair prejudice arising from its admission is substantially greater than its tendency to prove a disputed issue. Mil.R.Evid. 403. “This additional requirement for admissibility precludes admission of relevant evidence which would tend to ‘unduly’ prejudice an accused under the circumstances of a particular case.” United States v. Owens, 21 M.J. 117, 124 (C.M.A.1985) (citing United States v. Abel, 469 U.S. 45, 105 S.Ct. 465, 470, 83 L.Ed.2d 450 (1984)). Ordinarily, the trial judge performs this balancing function when ruling on an objection to the admission of such evidence as he would any other involving Rule 403 issues and his determination will not be reversed on appeal absent an abuse of discretion. In applying the 403 balancing test, it is essential that the military judge measure the probative value of the contested evidence in light of the purposes for which is purports to be offered, and the need for that evidence in view of the contested issues and the other *665evidence available to the government on those issues. See United States v. Beechum, supra, 582 F.2d at 916-17. In the instant case, appellant’s cross-examination of the government pathologist clearly tried to establish that the injury appellant was charged with inflicting could have been accidental. Indeed, the witness agreed to this point. Thus, without any further evidence, the members may well have concluded that this injury was accidental. Nevertheless, testimony concerning the nature and sheer number of injuries, evidence of the most telling nature, was available to counter this conclusion. “As these abnormal results are multiplied, instance upon instance, the likelihood of accidental causation diminishes to the vanishing point.” State v. Silva, 153 Me. 89, 134 A.2d 628, 632 (1957). This concept, known as the doctrine of chances, is based on the notion that “ordinary common sense and mundane human experience [indicate that] it is unlikely that a large number of similar accidents will befall the same victim in a short period of time.” E. Inwinkelried, Uncharged Misconduct Evidence § 4:03 (1984); see also United States v. Danzey, 594 F.2d 905, 912 (2d Cir.), cert. denied sub nom. Gore v. United States, 441 U.S. 951, 99 S.Ct. 2179, 60 L.Ed.2d 1059 (1979).
This court has previously recognized the devastating impact evidence of prior misconduct can have on an accused mounting a defense against the charged offense. See United States v. White, 19 M.J. 995, 996 (A.C.M.R.), pet. granted, 21 M.J. 146 (C.M.A.1985). The risk of unfair prejudice is considerable and will often substantially outweigh any realistic probative force the uncharged misconduct might possess. “The evidence of these other injuries may well have been prejudicial in nature. A battered child is not a pretty picture.” United States v. Harris, supra, 661 F.2d at 142. In my view, as in the eases cited, the evidence in this case of the other injuries was highly probative in nature and was not rather collateral matter offered solely for prejudicial purposes, but was directed at the issues of whether the injuries to the victim could have happened by accident, and whether or not the appellant specifically intended to inflict them. I would hold, therefore, that under the facts of this case, had a timely objection been made, the military judge would not have abused his discretion in admitting the uncharged misconduct evidence.9
My conclusion that the evidence of prior injuries was admissible also resolves the issue regarding the sufficiency of the evidence in favor of the government. Appellant’s remaining assignments of error are without merit.
Accordingly, I would affirm the findings of guilty and the sentence.

. In light of my position concerning the admissibility of this evidence, I do not agree with Senior Judge Wold’s proposition that trial defense counsel's failure to object has raised the question of ineffective representation. Even assuming an objection had been lodged, I am convinced that had the military judge considered the admissibility of this evidence on its merits, he would have admitted it. I would note in the case at bar, that the military judge must have weighed in his own mind the 404(b) and 403 issues associated with this evidence as he gave the trial defense counsel the opportunity to request an appropriate limiting instruction which the defense counsel rejected.


. In United States v. Shackleford, 738 F.2d 776 (7th Cir.1984), a four-part test was employed by the Seventh Circuit to analyze whether a trial court should have admitted evidence of a defendant's prior misconduct under Federal Rules of Evidence 404(b) and 403. There the Court of Appeals approved admission of evidence of uncharged misconduct if (1) the evidence is directed toward establishing a matter in issue other than propensity to commit the crime charged, (2) the evidence shows that the other act is similar enough and close enough in time to be relevant to the matter in issue, (3) the evidence is clear and convincing, and (4) the probative value of the evidence is not substantially outweighed by the danger of unfair prejudice. Id. at 779.


. See also United States v. Harris, 661 F.2d 138, 142 (10th Cir.1981).


. The degree of similarity required is dependent upon identification of the particular purpose for which the uncharged misconduct evidence is being offered. See United States v. Brannan, 18 M.J. 181, 185 (CMA 1984); see also Annot., 41 A.L.R.Fed. 497 (1979). The Navy-Marine Corps Court of Military Review has also recently held:
Where extrinsic offenses are introduced to show intent the degree of similarity is relevant only insofar as the acts are sufficiently alike to support an inference of criminal intent. "[T]he mere prior occurrence of an act similar in its gross features — i.e., the same doer, and the same sort of act, but not necessarily the same mode of acting nor the same sufferer — may suffice for that purpose."
United States v. Peterson, 20 M.J. 806, 812 (N.M.C.M.R.1985) (citations and footnote omitted).


. Cf. United States v. Naranjo, 710 F.2d 1465, 1467-68 (10th Cir.1983) (defendant’s reasoning that, because a gun was used to kill his mother-in-law and he had not used a weapon other than his fists in preceeding attacks, the prior acts are too dissimilar to be admissible on the issue of intent, found to be unpersuasive).


. Prior to the presentation of the Government’s case-in-chief, trial defense counsel in his opening argument stated: "The government will try to prove and must prove that she [appellant] assaulted him, that she intended to do so, and she specifically meant to harm him, and, in fact, harm did happen.” In his closing argument on findings, trial defense counsel stressed: “The key element that the military judge will instruct you all on later is intent.”


. "Criminal intent has been defined ‘as that state of mind which negates accident, inadvertance or causality.’” 2 J. Weinstein & M. Berger, Weinstein’s Evidence § 404[12] (1982).


. The offense of which appellant stands convicted requires as an essential element, a specific intent to inflict grievous bodily harm. Article 128(b)(2), Uniform Code of Military Justice, 10 U.S.C. § 928(b)(2) (1982).


. A reviewing court will also “look at the evidence in a light most favorable to its proponent, maximizing its probative value and minimizing its prejudicial effect.” United States v. Brady, 595 F.2d 359, 361 (6th Cir.), cert. denied, 444 U.S. 862, 100 S.Ct. 129, 62 L.Ed.2d 84 (1977). See also United States v. Dennis, 625 F.2d 782 (8th Cir.1980); United States v. Teeter, 12 M.J. 716, 725 (A.C.M.R.1981), aff'd in part and rev’d in part, 16 M.J. 68 (CMA 1983); United States v. Weaver, 1 M.J. 111 (C.M.A.1975); United States v. Thomas, 19 CMR 218 (CMA 1955).